Title: Thomas Jefferson to Joel Yancey, 22 April 1820
From: Jefferson, Thomas
To: Yancey, Joel


					
						Dear Sir
						
							Monticello
							Apr. 22. 20.
						
					
					I confidently expected to have set out for the Forest on the 15th or soon after, under the known necessity however to be here again the 1t week in May. but one circumstance after another has turned up to delay me  untill time has so advanced that were I now to go, I could stay not more than 3. or 4. days. I must therefore defer it 2. or 3. weeks more.   Never were such times seen as we have now here. not a dollar is passing from one to another. every one has been so pressing or so pressed that finding it useless they from necessity give it up and bear and forbear with one another. my mill tenant has been riding a fortnight to try to collect for me 50.D. to send to mr Hepburn, without success as yet. but he will not cease until he gets that sum by 2 of 1. 3 of another and so on in driblets. the moment he makes it up I will forward it by mail; determined not to pay a dollar to any one until that debt is paid. with mr Clay and mr White I must pray indulgence till I can get their money which they may be assured no effort of mine shall be spared to obtain. I salute you with friendship and respect.
					
						
							Th Jefferson
						
					
				